Citation Nr: 0706258	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  04-40 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

Lauren A. Morris, Legal Intern

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
February 1968 to February 1970 and from August 1981 to April 
1988.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in May 2003 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wilmington, 
Delaware.

In March 2005, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A hearing transcript is in 
the record.


FINDING OF FACT

The veteran does not currently have a single service-
connected disability rated as 60 percent disabling or higher, 
or a combined rating for service-connected disabilities of 70 
percent or more; and, the service-connected disabilities are 
not so severe as to preclude the veteran from securing or 
following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 4.16, (2006).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter dated 
in October 2002.  The notice included the type of evidence 
needed to substantiate the claim, namely, that the service-
connected disabilities were of such severity that it 
precluded him from working.  The veteran was informed that VA 
would obtain VA records and that he could submit private 
medical records or with his authorization VA would obtain any 
such records on his behalf.  He was asked to submit evidence, 
which would include that in his possession.  The notice 
included the general provision for the effective date of the 
claim for increase, that is, the date of receipt of the 
claim.

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 
Vet. App. 473 (notice of the elements of the claim, except 
for the degree of disability assignable).

To the extent that the degree of disability assignable was 
not provided, as the claim is denied, no disability rating 
will be assigned, so there can be no possibility of any 
prejudice to the appellant with respect to any defect in the 
VCAA notice required under Dingess.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran has been afforded several 
VA examinations and the RO has made numerous attempts to 
assist the veteran in obtaining the evidence necessary to 
substantiate his claim, including obtaining Social Security 
Administration (SSA) records identified by the veteran.  As 
there is no indication of the existence of additional 
evidence to substantiate the claim, no further assistance to 
the veteran is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

A total disability rating may be assigned, where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as the result of service-
connected disabilities.  If there is only one disability, the 
disability shall be ratable at 60 percent or more, and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 4.16.

If a veteran is unemployable due solely to service-connected 
disabilities, but does not meet the schedular criteria of 38 
C.F.R. § 4.16(a), the claim may be submitted to the Director, 
Compensation and Pension Service, for consideration of the 
claim on an extra-schedular basis.  38 C.F.R. § 4.16(b).  

Factual Background

In a rating decision in March 1989, the RO granted service 
connection for generalized anxiety disorder, residuals of a 
spontaneous pneumothorax with thoracotomy, duodenal ulcer 
disease, residuals of a fracture of the 6th rib, and 
prostatic hypertrophy. 

In a rating decision in May 2003, the RO continued the 
assigned ratings for: generalized anxiety disorder, 30 
percent; duodenal ulcer disease, 20 percent; spontaneous 
pneumothorax with scar residuals, 10 percent; residuals of a 
fracture of the 6th rib, zero percent; and prostatic 
hypertrophy, zero percent.  The combined disability rating is 
50 percent. 

Records of the Social Security Administration disclose that 
the veteran was found totally disabled by the Social Security 
Administration since December 2000 because of respiratory and 
psychiatric disorders. 

On VA examination in March 2002, the veteran complained of 
vomiting twice a week and epigastric discomfort without 
hematemesis, incapacitating episodes, melena, or weight loss.  
A blood work-up was normal.  An upper gastrointestinal series 
revealed irritability of the duodenal bulb without evidence 
of an active ulcer crater. 

On VA examination in February 2003, the diagnoses were 
chronic obstructive pulmonary disease and spontaneous 
pneumothorax.  Pulmonary function test revealed obstructive 
airways disease. 

On VA psychiatric examination in March 2003, the veteran 
complained of a bad mood, irritability, and social isolation.  
He stated that he has been unable to work since December 2000 
and he has obtained disability benefits from the Social 
Security Administration.  The veteran was described as neat 
and clean.  His speech was logical and coherent.  There was 
no evidence of hallucinations or delusions.  


His mood was euthymic with no evidence of suicidal or 
homicidal ideation.  Memory and orientation were intact and 
concentration was good.  There was no evidence of a disabling 
neurosis.  The Global Assessment of Functioning was 60.

The zero percent ratings for residuals of a fracture of the 
6th rib and prostatic hypertrophy have remained unchanged 
since 1988 and there is no evidence of current disabling 
manifestations. 

Analysis

The veteran asserts that he is entitled to a total disability 
rating because he has been receiving disability benefits from 
the Social Security Administration. 

The service-connected disabilities are rated as follows: 
generalized anxiety disorder, 30 percent; duodenal ulcer 
disease, 20 percent; residuals of spontaneous pneumothorax, 
10 percent; residuals of a fracture of the 6th rib and 
prostatic hypertrophy, each zero percent.  The combined 
rating is 50 percent.  

Therefore the minimum schedular criteria under 38 C.F.R. § 
4.16(a) of either one disability ratable at 60 percent or 
more, or if there are two or more disabilities at least one 
disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more, are not met, and the veteran is precluded 
from receiving a total disability rating based on individual 
unemployability on a schedular basis.  38 C.F.R. §§ 3.340, 
4.16.

And while the veteran is entitled to disability benefits from 
the Social Security Administration, such entitlement is a 
factor to be considered, but it is not dispositive of how 
individual unemployability is determined under VA law and 
regulations.  

As for the veteran's contentions that his service-connected 
psychiatric disorder has worsened, the disorder is rated 30 
percent disabling under Diagnostic Code (DC) 9400.  Under the 
general rating formula for the evaluation of mental 
disorders, 38C.F.R. § 4.130, Diagnostic Code 9400, the 
criteria for the next higher rating, 50 percent, are 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

On VA examination in March 2003, the veteran's speech was 
logical and coherent.  His mood was euthymic.  Memory and 
orientation were intact and concentration was good.  There 
was no evidence of a disabling neurosis; a flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; or 
disturbances of motivation and mood.  Although the veteran 
experiences occupational impairment with decreased work 
efficiency, the level of impairment is encompassed in the 
current 30 percent rating.  Also the GAF score of 60 equates 
to difficulty in social and occupational functioning, but is 
not the equivalent of finding that the veteran is unable to 
keep a job due solely to his service-connected generalized 
anxiety disorder.  As there is no medical evidence of an 
increase severity, no change is warranted in the current 30 
percent rating for generalized anxiety disorder. 

As for the residuals of the service-connected pneumothorax 
disorder, on VA examination in February 2003, the diagnoses 
were chronic obstructive pulmonary disease, a nonservice-
connected disability, and spontaneous pneumothorax, and the 
pulmonary function test revealed obstructive airways disease, 
which is manifestation of the nonservice-connected chronic 
obstructive pulmonary disease. A pneumothorax is rated under 
the formula for a restrictive lung disease, 38 C.F.R. § 4.97, 
Diagnostic Code 6843.  As there is no medical evidence of an 
increase severity, no change is warranted in the current 10 
percent rating for residuals of spontaneous pneumothorax. 

As for duodenal ulcer disease, residuals of a fracture of the 
6th rib, and prostatic hypertrophy, there is no evidence of a 
material change in the disabilities to warrant a current 
examination. 

As no change is warranted in the ratings of the disabilities, 
the minimal percentage requirements have not been met for a 
total disability rating based on individual unemployability 
due to service-connected disabilities under 38 C.F.R. 
§ 4.16(a).

A total disability rating may also be assigned on an extra-
schedular basis, pursuant to the procedures set forth in 38 
C.F.R. § 4.16(b), for veterans who are unemployable by reason 
of service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).

As the present disability picture is not so exceptional or 
unusual as to render impractical the application of the 
regular schedular standards, referral to the Director of the 
Compensation and Pension Service for an extra-schedular 
rating, is not warranted.  38 C.F.R. § 3.321(b)(1).

For the above reasons, the preponderance of the evidence is 
against the claim and the benefit-of-the-doubt standard of 
proof does not apply. 38 U.S.C.A. § 5107(b). 


ORDER

A total disability rating based on individual unemployability 
due to service-connected disabilities is denied.




____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


